          Case 3:20-cv-00350-JAM Document 3 Filed 03/13/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



DANIEL GREER

                          Plaintiff,
                                                     Civil Action No. 20cv350
                   -v-                               MARCH 13, 2020

CONNECTICUT DEPARTMENT OF
CORRECTION; CHESHIRE CORRECTIONAL
INSTITUTION; and ROLLIN COOK,
Commissioner for the Department of Correction
in the State of Connecticut,

                          Defendants.


  MOTION FOR A PRELIMINARY INJUNCTION AND ORDER TO SHOW CAUSE

       Pursuant to Federal Rule of Civil Procedure 65, et seq., Plaintiff Rabbi Daniel Greer

(“Plaintiff” or “Rabbi Greer”) hereby respectfully moves for an Order to Show Cause as to why a

Preliminary Injunction should not be issued by this Court against the Defendants, the Connecticut

Department of Correction; Cheshire Correctional Institution; and Rollin Cook, Commissioner for

the Department of Correction in the State of Connecticut (“Defendants”), enjoining Defendants to

provide him with prepackaged kosher for Passover meals during Passover (April 8 through April

16 in 2020) and provisions for two ceremonial dinners on the first two nights of Passover (April 8

and April 9 in 2020).

       Rabbi Greer has commenced this action based upon the attached Complaint and supporting

documents.

       As stated in the Complaint, Defendants have breached their obligations under the Religious

Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc-1(a) (“RLUIPA”), and the

Connecticut Religious Freedom Restoration Act, Conn. Gen. Stat. §52-571b (“RFRA”), by
          Case 3:20-cv-00350-JAM Document 3 Filed 03/13/20 Page 2 of 4



refusing to serve Rabbi Greer food that is kosher for Passover and provide him with provisions for

two ceremonial dinners on the first two nights of Passover, thereby substantially burdening Rabbi

Greer’s religious exercise.

       Rabbi Greer seeks entry of a Preliminary Injunction to prevent the irreparable harm that

will ensue if he is forced to choose between starving for the eight days of Passover or violating his

sincerely held religious beliefs. Rabbi Greer has no adequate remedy at law and his harm cannot

be remedied by money damages. Moreover, in the event the Court does not grant the equitable

relief Rabbi Greer requests, the hardship to Rabbi Greer far exceeds any hardship to Defendants.

       In light of the lack of an adequate legal remedy, and the irreparable harm that will occur,

as well as the fact that Passover is less than a month away, the Court should enter an Order to

Show as to why a Preliminary Injunction should not be issued by this Court enjoining Defendants

to provide Rabbi Greer with nutritionally sufficient meals that are kosher for Passover on each of

the eight days of Passover (April 8 through April 16 in 2020) and provisions for two ceremonial

dinners on the first two nights of Passover (April 8 and April 9).




                                                 2
Case 3:20-cv-00350-JAM Document 3 Filed 03/13/20 Page 3 of 4



                         Respectfully submitted,

                         By: /s/ Jonathan J. Einhorn
                             Jonathan J. Einhorn
                             JONATHAN J. EINHORN LAW OFFICES
                             129 Whitney Avenue
                             New Haven, CT 06510-1223
                             Telephone: 203.777.3777
                             Facsimile: 203.782.1721
                             E-mail:     einhornlawoffice@gmail.com

                             Joel C. Haims (pro hac vice admission pending)
                             Steve Rappoport (pro hac vice admission pending)
                             MORRISON & FOERSTER LLP
                             250 West 55th Street
                             New York, NY 10019-9601
                             Telephone: 212.468.8000
                             Facsimile: 212.468.7900
                             E-mail:     jhaims@mofo.com
                             E-mail:     srappoport@mofo.com

                           Attorneys for Plaintiff Daniel Greer




                             3
          Case 3:20-cv-00350-JAM Document 3 Filed 03/13/20 Page 4 of 4



                                CERTIFICATE OF SERVICE


       I hereby certify a copy of the foregoing Motion for an Order to Show Cause was filed

electronically on the above date. Notice of this filing will be sent by e-mail to all parties by

operation of the Court's electronic filing system or by mail to anyone unable to accept electronic

filing. Parties may access this filing through the Court’s system.


                                             /s/       Jonathan J. Einhorn
                                                       Jonathan J. Einhorn




                                                   4
